Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication from Todd Norton on 16 June 2022.

The application has been amended as follows: 

1. (Currently amended) A method for use in a wireless transmit receive unit (WTRU), the method comprising: 
receiving configuration information indicating periodic monitoring occasions to be used for monitoring a plurality of bandwidth sub bands (BWSBs) in an unlicensed frequency spectrum to determine availability of an uplink channel, wherein the configuration information indicates a set of periodic monitoring occasions associated with a time offset per BWSB and wherein each BWSB is associated with a different time offset; 
monitoring the plurality of BWSBs in the unlicensed frequency spectrum to determine the availability of the uplink channel by cycling through the plurality of BWSBs using the indicated periodic monitoring occasions; and 
on condition that the uplink channel is determined to be available in a monitored BWSB based on any of a monitoring occasion in the set of periodic monitoring occasions and the time offset associated with the monitored BWSB, transmitting on the monitored BWSB.  

8. (Currently amended) The method of claim 1, further comprising suspending said cycling through the plurality of BWSBs after determining that the uplink channel is available, and resuming said cycling through the plurality of BWSBs upon a determination that a channel occupancy time (COT) has elapsed after the monitored BWSB has been acquired.  

10. (Currently amended) A wireless transmit receive unit (WTRU), comprising: 
a processor; 
a transceiver operatively coupled to the processor; 
the processor being further configured to: 
receive configuration information indicating periodic monitoring occasions to be used for monitoring a plurality of bandwidth sub bands (BWSBs) in an unlicensed frequency spectrum to determine availability of an uplink channel, wherein the configuration information indicates a set of periodic monitoring occasions associated with a time offset per BWSB and wherein each BWSB is associated with a different time offset; 
monitor the plurality of BWSBs in the unlicensed frequency spectrum to determine availability of the uplink channel by cycling through the plurality of BWSBs using the indicated periodic monitoring occasions; and 
on condition that the uplink channel is determined to be available in a monitored BWSB based on any of a monitoring occasion in the set of periodic monitoring occasions and the time offset associated with the monitored BWSB, the transceiver and the processor being further configured to transmit on the monitored BWSB.  

11. (Currently amended) A method for use in a wireless transmit receive unit (WTRU), the method comprising: 
receiving configuration information indicating periodic monitoring occasions to be used for monitoring a plurality of bandwidth sub bands (BWSBs) in an unlicensed frequency spectrum wherein the configuration information indicates a set of periodic monitoring occasions associated with a time offset per BWSB and wherein each BWSB is associated with a different time offset; 
monitoring the plurality of BWSBs in the unlicensed frequency spectrum to receive at least one signal by cycling through the plurality of BWSBs using the indicated periodic monitoring occasions; and 
determining a monitored BWSB to be active on condition that the at least one signal is received by the WTRU from a serving base station according to any of a monitoring occasion in the set of periodic monitoring occasions and the time offset associated with the monitored BWSB.  

12. (Currently amended) The method of claim 11, wherein the signal is a Downlink Control Information (DCI) format detected from at least one search space in at least one of the monitored plurality of BWSBs.  

16. (Currently amended) A wireless transmit receive unit (WTRU), comprising: 
a processor; 
a transceiver operatively coupled to the processor; 
the processor being further configured to: 
receive configuration information indicating periodic monitoring occasions to be used for monitoring a plurality of bandwidth sub bands (BWSBs) in an unlicensed frequency spectrum, wherein the configuration information indicates a set of periodic monitoring occasions associated with a time offset per BWSB and wherein each BWSB is associated with a different time offset; 
monitoring the plurality of BWSBs in the unlicensed frequency spectrum to receive at least one signal by cycling through the plurality of BWSBs using the indicated periodic monitoring occasions; and 
the transceiver and processor being further configured to determine a monitored BWSB to be active on condition the at least one signal is received by the WTRU from a serving base station according to any of a monitoring occasion in the set of periodic monitoring occasions and the time offset associated with the monitored BWSB.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        6/22/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466